DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, A1, Figure 1, 6a,b, claims 1-15, 21-22 in the reply filed on 09/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/25/2022.
Drawings
The drawings are objected to because at least figures 1-4, 7a-9c, 11-12c, 14a-d not have crisp easy to determine lines. 37 C.F.R. 1.84(l) states “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”. Further 37 C.F.R. 1.84(m) states “the use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility”. The figures seem to not have at least clean and well-defined lines and legible shading. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the trailing end of said first issue anchor opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the trailing end will be interpreted to be “a trailing end”.
Claim 7 recites the limitation "said opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, said opening will be interpreted to be “an opening”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0340319 to Viola.
As to claim 1, Viola discloses a suture implant for approximating tissue (abstract) comprising: a suture (58) having a first end including a fixed knot (74, figure 18), a second end (opposite end of 70 as seen in figure 17), and a slip knot (64, paragraph 97)  located between said first and second ends of said suture that defines a suture loop (figure 16) having a length, wherein said slip knot defines a dynamic end of said suture loop that is located opposite a closed end of said suture loop (figure 17): a first tissue anchor (70) secured to the first end of said suture by said fixed knot (figure 18, paragraph 98): a second tissue anchor (60) coupled with the closed end of said suture loop: a single suture (portion of 58 that extends from 70 to 72, figure 19) strand having a leading end and a trailing end (figure 19), wherein the trailing end of said suture strand is attached to a leading end of said first tissue anchor (figure 19): a needle (72) having a leading end and a trailing end that is attached to the leading end of said single suture strand: wherein pulling the second end of said suture away from said slip knot slides said slip knot toward the closed end of said suture loop for reducing a distance between said first and second tissue anchors (paragraph 108,110,111 figure 32-40).
As to claim 7, Viola discloses the second tissue anchor has a cylindrical shaped body (figure 17, 9-14, paragraph 96), and wherein said opening that receives said suture loop extends through a center of said cylindrical shaped body of said tissue implant (figure 17, 9-14, paragraph 96).
As to claim 8, Viola discloses the second tissue anchor is free to slide along the length of said suture loop (figure 18, paragraph 97). The anchor is threaded onto the suture spaced from the knots, so the anchor is free to slide along the length of the suture. 
As to claim 9, Viola discloses the first and second tissue anchor are identical in size, shape, and configuration, figure 17, 9, paragraph 97).
As to claim 12, Viola discloses suture implant for approximating tissue (abstract) comprising: a suture (58) having a first end including a fixed knot (74, figure 17, 18), a second end (end opposite 70), and a slip knot (64, paragraph 97) located between said first and second ends that defines a large suture loop (loop with 60, figure 16) having a length, wherein said slip knot defines a dynamic end of said large suture loop that is located opposite a closed end of said large suture loop (figure 17): a tissue anchor (70) coupled with the first end of said suture: wherein said large suture loop has a length (figure 17), and wherein pulling the second end of said suture away from said slip knot slides said slip knot and said tissue anchor toward the closed end of said large suture loop and reducing the length of said large suture loop (paragraph 108,110,111 figure 32-40): a needle (72) having a leading end and a trailing end and a small suture loop secured to the trailing end of said needle that is coupled with the closed end of said large suture loop (figure 19, the part of the suture that comprises 72 can be a loop). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0340319 to Viola in view of U.S. Patent Publication 2012/0083837 to Ferragamo.
As to claim 2, Viola discloses the device above but is silent about the needle has a maximum cross-sectional dimension, and wherein the first tissue anchor has a maximum cross-sectional dimension that is less than or equal to the maximum cross-sectional dimension of the needle. 
Ferragamo teaches a similar device (needle for attaching soft tissue, abstract) having a needle (10) having a maximum cross section capable of being equal to or bigger than a cross section of the first anchor of Viola (figure 3, 6). The anchor of Viola has maximum cross section that will be similar to that of the suture as seen in figure 17). The needle of Ferragamo is larger as seen in figure 3. Ferragamo disclose the needle is strong enough to be used to place through the tissue (paragraph 19). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the needle of Ferragamo that can be equal to or larger than the anchor of Viola for the purpose of using a strong enough to pass through tissue and since it has been held that where the general condition of a claim are known, discovering the optimum or workable ranges involves routine skill in the art. 
As to claim 10, Viola discloses a method of using the suture implant of claim 1,  comprising pulling the first anchor, slip knot, and second end of the suture through the a pathway formed in said first and second tissue layers (figure 32, paragraph 105,106, top and bottom of meniscus 80 can be the first and second tissue layers); after the pulling step, cutting said suture strand for detaching needle and said suture strand  from said first suture anchor (paragraph 99, 111): pulling the second end of said suture loop for sliding the skip knot and said first tissue anchor towards said second tissue anchor for reducing the distance between the first and second tissue anchors (figure 34, paragraph 97,102,108), and applying tension to the first and second tissue layers (paragraph 102,108), but is silent about passing the leading end of said needle through first and second tissue layers to form a pathway through said first and second tissue layers.
Ferragamo teaches a similar device and method (using a needle for attaching soft tissue, abstract) having a needle (10) and passing a leading end of said needle through tissue layers to form a pathway through said tissue layers (figure 1-5, paragraph 21) for the purpose of using a strong enough needle to pass through tissue layers in order to thread the suture through soft tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the needle of Ferragamo and the method step of using the needle form the pathway for the anchors through first and second tissue layers in the method of Viola in order for using a strong enough needle to pass through tissue layers in order to thread the suture through soft tissue.
As to claim 11 with the method of Viola and Ferragamo above, Viola discloses the first anchor is a parallel to the length of the suture loop when being pulled through the pathway formed in the first and second tissue layers (figure 30, and wherein the first and second tissue anchors are perpendicular to the length of the suture loop when applying tension (figure40).  
As to claim 21, Viola discloses a method of using the suture implant of claim 12 comprising pulling the closed end of said large suture loop through the pathway formed in said first and second tissue layers (figure 32, paragraph 105,106, top and bottom of meniscus 80 can be the first and second tissue layers); after the pulling step, detaching said needle and said small suture loop from said large suture loop (paragraph 99, 111): positioning said tissue anchor within said large suture loop while maintaining the second end of said suture outside of said large suture loop (figure 34), pulling the second end of said suture while ensuring that said tissue anchor remains positioned within said large suture loop (figure 34), continue pulling on the second end of said suture to move said slip knot and said tissue anchor toward the closed end of said large suture loop for applying tension to said first and second tissue layers (paragraph 102,108), but is silent about passing the leading end of said needle through first and second tissue layers to form a pathway through said first and second tissue layers.
Ferragamo teaches a similar device and method (using a needle for attaching soft tissue, abstract) having a needle (10) and passing a leading end of said needle through tissue layers to form a pathway through said tissue layers (figure 1-5, paragraph 21) for the purpose of using a strong enough needle to pass through tissue layers in order to thread the suture through soft tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the needle of Ferragamo and the method step of using the needle form the pathway for the anchors through the first and tissue layers in the method of Viola in order for using a strong enough needle to pass through tissue layers in order to thread the suture through soft tissue 
As to claim 22 with the method of Viola and Ferragamo above, Viola discloses pulling the second end of the suture in a lateral direction so that the tissue anchor is perpendicular to the length of the large suture loop (figure 29,33).  
Claims 3-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0340319 to Viola in view of U.S. Patent Publication 2019/0015091 to Guo.
As to claims 3, 4, 13, Viola discloses the device above but is silent about the shape of the first tissue anchor. 
Guo teaches a similar device (suture tissue anchor, abstract) having a tissue anchor (102) with a leading end (130) of said first tissue anchor is tapered (figure 1). Guo further teaches (with respect to claim 4) a first tissue anchor (104) comprises, a cylindrical body (figure 1) defining the leading end (left side of anchor figure 1) and the trailing end (right side of anchor, figure 1) of said first tissue anchor, an elongated channel (158) extending from the leading end to the trailing end of said first tissue anchor; a laterally extending channel (the channel where 124 is located) that intersects said elongated channel: an elongated opening (1the channel that extends from the right side of the anchor to the slot where 124 extends from) formed in an underside of said cylindrical body that extends from the trailing end of said cylindrical body to said laterally extending channel (figure 1) for the purpose of using known shaped anchor that can toggle and secure tension between anchors (paragraph 115). The anchors shapes of both anchors of 102 and 104 of Guo can be taught to read on the first and second anchor based of Viola. It would have been obvious to one of ordinary skill in the art before the effective filing date to use shape of the suture anchors of Guo as the suture anchor of Viola in order for using known shaped anchor that can toggle and secure tension between anchors. 
As to claim 5, 6, 14, 15, with the device of Viola and Guo above, Guo further teaches the first end of the suture passes through the elongate channel of the first tissue anchor and the slip knot is at least partially seated within the elongate opening formed in the underside of the cylindrical body of the first tissue anchor body (figure 1) and the fixed knot is aligned with the elongate channel adjacent the trailing end of the first tissue anchor (figure 1). The fixed knot and the slip knot in the embodiment of Viola can be aligned with the channel and anchor shapes of Guo as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,405,352 to Weston, U.S. Patent Publication  2002/0019649 to Sikora, U.S. Patent Publication 2004/0147958 to Lam, U.S. Patent Publication 2008/0177302 to Shurnas, U.S. Patent Publication 2012/0323275 to Crombie, U.S. Patent Publication 2017/0095363 to Hiernaux, U.S. Patent Publication 2020/0360010 to Stauffer all disclose similar devices and methods capable of disclosing, rendering obvious, or capable of providing evidence on the claims of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771